Citation Nr: 1438028	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1956 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current right knee disability that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.  


CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in May 2010.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  



      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Initially, the Board notes that the RO attempted to obtain the Veteran's clinical records from the Lake Charles/Chennault Air Force Base Hospital from March 1957.  However, the RO was unable to obtain the records.  In a response dated in February 2011, it was noted that most army clinicals prior to 1960 were filed with service treatment records in the official military personnel file, which appeared to be lost in the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

A VA examination was obtained in July 2010 whereby the examiner reviewed the Veteran's claims file and examined the Veteran.  The July 2010 VA examiner did not provide a nexus opinion regarding the etiology of the Veteran's right knee disability.  Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In the instant case, as will be discussed in detail below, the Board finds that there is no credible evidence of an event, injury, or disease of the right knee in service, no credible lay evidence of a continuity of symptomatology since service, and no competent medical evidence suggesting an association between a current right knee disability and  service.  For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for a right knee disability.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Service Connection - Right Knee

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

	Factual Background 

The Veteran has maintained that he injured his right knee in service in 1957.  Specifically, he contended that he slipped in oil and fell while carrying a battery.  He reported that when he fell, the battery hit the inside of his right knee.  The Veteran noted that he was subsequently sent to the hospital, where they checked out his right knee and gave him an ace bandage.  The Veteran indicated that he was put on light duty for a week to 10 days.  He noted that he did not remember whether x-rays were taken.  See May 2010 statement.

Service treatment records (STRs) associated with the claims file reveal that on the Veteran's August 1956 entrance examination, his lower extremities were evaluated as normal.  On his enlistment report of medical history, the Veteran denied "trick or locked knee."  In a treatment record dated in September 1958, the Veteran reported that his left knee felt as if it would "give way" when standing.  He noted that he dropped a battery on the same knee sometime back in the spring.  X-ray imaging of the left knee dated in September 1958 did not reveal any abnormalities other than narrowing of the knee joint space medially, which was noted may have indicated a cartilage injury.  It was again noted that several months ago, the Veteran dropped a battery on his left knee, and he was now complaining of pain in the same knee.  There were no STRs pertaining to the right knee.  The physical examination was unremarkable.  In the Veteran's August 1959 separation examination, the Veteran's lower extremities were evaluated as normal.  In his August 1959 separation report of medical history, the Veteran denied a "trick" or locked knee.  

In a statement dated in May 2010, the Veteran's wife reported that she has observed him rubbing his knee a lot.  She noted that he tended to favor it when he was walking, and it would swell after prolonged standing.

In a VA examination dated in July 2010, the VA examiner discussed the Veteran's STRs, which showed injury to the left knee in September 1958.  The Veteran contended that the September 1958 STR was in error regarding which knee he injured.  He reiterated that he injured his right knee.  The examiner noted a history of injury to the joints: the reported 1957 injury, and two subsequent reinjuries approximately 30 (1990) and 38 (1982) years ago.  The examiner noted that the Veteran reported continuing right knee symptoms since the event/injury during service.  The Veteran also reported right medial knee pain, which significantly worsened four years ago (2006).  The examiner diagnosed the Veteran with a right knee sprain.

In his August 2011 decision review officer hearing, the Veteran again related the right knee injury in service as described above and described the associated symptomatology.


      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right knee disability is not warranted.

Initially, the Board notes that the Veteran has a current diagnosis of a right knee sprain.  The crucial inquiry, therefore, is whether his current right knee disability is related to any incident of service.  For the reasons and bases set forth below, the Board concludes it is not.

The Board finds there is no credible and competent evidence suggesting any link or relationship between a current right knee disability and the Veteran's service.  In reaching this conclusion, the Board has considered the Veteran's assertions that his current right knee disability was caused by an injury during service and has persisted since service.  Certainly, the Veteran is competent to report events he experienced and the resulting physical symptoms, such as right knee pain.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injury are inconsistent with the objective medical record.  The Board finds the Veteran's assertions particularly problematic in light of the evidence in his STRs.
 
The Veteran has consistently asserted that he injured his right knee in service when he fell and dropped a battery on his right knee.  However, although the Board finds that the STRs documented the incident described by the Veteran with respect to dropping the batter, it appears that the Veteran has misremembered which knee he injured.  In this regard, the STRs clearly demonstrate that the Veteran injured his left knee during the incident, and not the right knee as he has reported throughout this claim.  In this regard, in a treatment record dated in September 1958, the Veteran reported that his left knee felt as if it would "give way" when standing.  He specifically reported at that time that he had dropped a battery on the same knee sometime back in the spring.  X-ray imaging of the left knee dated in September 1958 did not reveal any abnormalities other than narrowing of the knee joint space medially, which was noted to possibly indicate a cartilage injury.  It was again noted that several months prior, the Veteran dropped a battery on his left knee, and was now complaining of pain in the same knee.  There was no x-ray imaging performed on the right knee, and no other reference to complaints or problems with respect to the right knee.

The Board has considered that in his July 2010 VA examination, the Veteran asserted that the September 1958 STR incorrectly documented that the left knee was injured following his fall.  Instead, he reiterated that it should have documented an injury to the right knee.  However, the Board finds no evidence to support the Veteran's assertion that his STRs contained an error regarding which knee was injured.  In fact, the Board observes that x-ray imaging was performed solely on the left knee, and that there are multiple notations in the STRs regarding the left knee being injured by a batter, not the right.  The Board acknowledges that some of the Veteran's clinical records from the Lake Charles/Chennault Air Force base hospital around the time of the incident were unable to be located, and that pertinent treatment records may have been included in these records.  The above notwithstanding, the STRs of record specifically reference the left knee injury as having been caused by a battery, which is consistent with the nature of the injury that the Veteran now alleges having occurred to his right knee.  Thus, the Board finds that the STRs of record do appear to document the incident described by the Veteran and the resulting symptomatology, and the Board must find his assertion that he injured his right knee and experienced problems since that injury not credible.

In reaching this decision, the Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, as discussed in detail above, this is not a case in which the record is merely silent regarding whether the Veteran injured his right knee during service.  Rather, this is a case in which the record includes specific references to a left knee injury in service that is entirely consistent with the injury currently described by the Veteran, except with respect to which knee was involved..

In summary, the Board does not find the Veteran's contention that he injured his right knee in service to be competent or credible evidence.  As the preponderance of the evidence is against finding that he sustained an injury to the right knee in service, and there is no lay or medical evidence otherwise suggesting that a current right knee disorder may be related to service, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

In closing, the Board has considered the possibility of referring a claim for service connection for the left knee in light of the injury noted in his STRs.  However, as there has been no suggestion by the Veteran of a current left knee disability related to that injury, and there is no evidence otherwise suggesting the presence of a current left knee disability related to that injury, the Board finds that referral of such a claim is not warranted at this time.



ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


